Exhibit 99.1 Press Release Exar Announces Third Quarter Fiscal 2015 Financial Results Company Reports Sequential Revenue Growth and Exceeds Profitability Expectations February 4, 2015, Fremont, CA - Exar Corporation (NYSE: EXAR) a leading supplier of analog mixed-signal semiconductor components and system solutions serving the industrial and embedded, high-end consumer and infrastructure markets, today announced financial results for the Company's third fiscal quarter, ended on December 28, 2014. Summary of Results Revenue for the quarter was a record $44.3 million, up 2% from the prior quarter and an increase of 44% from the same quarter in the prior year. On a non-GAAP basis gross margin was 50%, an increase of 280 basis points, operating income was $5.6 million, or 13% of revenue. Earnings Per Share (“EPS”) was $0.11, up from $0.05, or 120% from the prior quarter. GAAP gross margin was 38%. Net operating loss was $6.5 million, or a loss per share of $0.14. The accompanying table provides a complete reconciliation of GAAP and non-GAAP results. "It is clear that our advanced products are meeting the demanding requirements of our customers and that we are operating in an environment that rewards innovation. As we realize the revenue impact of these advanced products, we expect improved operating leverage and increased profitability." commented Exar President and CEO Louis DiNardo. "While we serve thousands of customers in our broad based business, we provide high performance analog mixed-signal, power management, connectivity and system solutions that serve five targeted vertical segments; Flat Panel Displays for LCD TVs and Tablets, LED Lighting Solutions, Video Surveillance, Industrial Internet of Things Connectivity (“Industrial IoT”) and Data Center Storage Solutions. This unique combination of a stable industrial business coupled with success in select high growth vertical markets will allow us to deliver consistent profitable growth.” concluded Mr. DiNardo. Market Update Industrial and Embedded : including Video Surveillance, Industrial Process Control, Industrial IoT and Medical Electronics accounted for 46% of revenue. The Company announced a broad licensing and collaboration agreement with Dahua Technology, in Hangzhou, China, highlighting Exar’s position as a leader in the emerging High Definition Composite Video Interface (HDCVI) standard for Video Surveillance. High-End Consumer: including Flat Panel Displays for large screen LCD TVs, Tablets, Set Top Boxes and LED Lighting solutions accounted for 37% of revenue. The Company’s iML8683 and iML8684, AC step drivers, for LED lighting applications continue to register meaningful design wins in Korea, China, Taiwan and Europe. Additionally, recently introduced integrated Power Management ICs (“PMIC”) are driving new design wins in China, Taiwan, and Japan. Infrastructure: including servers and enterprise networking, as well as carrier class communications equipment, accounted for 17% of revenue. Power Management and Data Compression design activity at top-tier OEMs remains robust. The Company’s recently introduced fully integrated Power Modules, with digital or analog controllers, offer the industry’s smallest package and highest performance solutions. The DX2040 compression card has demonstrated a 40% performance improvement in Hadoop benchmarking with a corresponding 7 to 1 decrease in the amount of storage required for large Hadoop clusters. Outlook For the fourth quarter ending March 29, 2015, the Company expects revenue to increase 2% to 5% sequentially, or in the range of $45.2 million to $46.5 million, and Non-GAAP EPS on a fully diluted basis to be in the range of $0.09 to $0.12. Conference Call and Prepared Remarks Exar is providing a copy of prepared remarks in combination with its press release. These remarks are offered to provide shareholders and analysts with additional time and detail for analyzing results in advance of the Company’s quarterly conference call. The remarks will be available at Exar’s Investor webpage in conjunction with the press release. As previously scheduled, the conference call will begin today, February 4, 2015 at 4:45 pm EST (1:45 p.m. PST). The prepared remarks will not be read on the call. To access the conference call, please dial (719) 457-2689 or (888) 510-1785. In addition, a live webcast will be available on Exar's Investor webpage . An archive of the conference call webcast will be available on Exar's Investor webpage after the conference call's conclusion. About Exar Exar Corporation designs, develops and markets high performance integrated circuits and system solutions for the industrial & embedded systems communications, high-end consumer and infrastructure markets. Exar's broad product portfolio includes analog, display, LED lighting, mixed-signal, power management, connectivity, data management and video processing solutions. Exar has locations worldwide providing real-time customer support. For more information, visit http://www.exar.com . For Press Inquiries Contact: press@exar.com For Investor Relations Contact: Ryan Benton, SVP and CFO Phone: (510) 668-7201 Email: investorrelations@exar.com -Tables follow- FINANCIAL COMPARISON (In thousands, except per share amounts) (Unaudited) Non-GAAP Results THREE MONTHS ENDED NINE MONTHS ENDED DECEMBER 28, 2014 SEPTEMBER 28, 2014 DECEMBER 29, 2013 DECEMBER 28, 2014 DECEMBER 29, 2013 Industrial & Embedded Systems $ 20,506 46 % $ 19,656 45 % $ 18,429 60 % $ 59,029 49 % $ 52,870 55 % High-End Consumer 16,202 37 % 16,362 38 % 68 - % 37,896 32 % 419 - % Infrastructure 7,607 17 % 7,304 17 % 12,193 40 % 23,339 19 % 44,046 45 % Net Sales $ 44,315 % $ 43,322 % $ 30,690 % $ 120,264 % $ 97,335 % Gross Profit $ 21,971 % $ 20,283 % $ 14,906 % $ 57,986 % $ 49,659 % Operating Expenses $ 16,403 % $ 17,797 % $ 13,158 % $ 49,240 % $ 38,494 % Income from operations $ 5,568 % $ 2,486 % $ 1,748 % $ 8,746 % $ 11,165 % Net income $ 5,415 % $ 2,496 % $ 1,977 % $ 8,771 % $ 11,909 % Net income per share Basic $ 0.11 $ 0.05 $ 0.04 $ 0.19 $ 0.25 Diluted $ 0.11 $ 0.05 $ 0.04 $ 0.18 $ 0.24 GAAP Results THREE MONTHS ENDED NINE MONTHS ENDED DECEMBER 28, 2014 SEPTEMBER 28, 2014 DECEMBER 29, 2013 DECEMBER 28, 2014 DECEMBER 29, 2013 Industrial & Embedded Systems $ 20,506 46 % $ 19,656 46 % $ 18,429 60 % $ 59,029 50 % $ 52,870 55 % High-End Consumer 16,202 37 % 16,199 38 % 68 - % 35,825 30 % 419 - % Infrastructure 7,607 17 % 7,304 17 % 12,193 40 % 23,339 20 % 44,046 45 % Net Sales $ 44,315 % $ 43,159 % $ 30,690 % $ 118,193 % $ 97,335 % Gross Profit $ 16,890 % $ 4,132 % $ 12,826 % $ 31,978 % $ 42,232 % Operating Expenses $ 23,425 % $ 26,962 % $ 16,147 % $ 72,695 % $ 45,622 % Income (loss) from operations $ ) -14.7 % $ ) -52.9 % $ ) -10.8 % $ ) -34.4 % $ ) -3.5 % Net income (loss) $ ) -14.9 % $ ) -54.1 % $ ) -5.3 % $ ) -35.6 % $ 5,654 % Net income (loss) per share Basic $ ) $ ) $ ) $ ) $ 0.12 Diluted $ ) $ ) $ ) $ ) $ 0.12 Except for historical information contained herein, this press release and matters discussed on the conference call contain forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. These statements are based on management's current expectations and beliefs and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. In particular, the statements regarding the demand for our products and the anticipated trends in our sales and profits are forward-looking statements. The forward-looking statements are dependent on certain risks and uncertainties. Therefore, actual outcomes and results may differ materially from what is expressed herein. The Company urges investors to review in detail the risks and uncertainties and other factors described in its Securities and Exchange Commission, or SEC, filings, including, but not limited to, the “Risk Factors”, “Forward-Looking Statements” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections of our public reports filed with the SEC, including our Annual Report on Form 10-K for the fiscal year ended March 3 0, 2014 and the Quarterly Reports on Form 10-Q for the quarter ended June 29, 2014 and September 28, 2014 which are on file with the SEC and are available on our Investor webpage and on the SEC website at www.sec.gov. The Company assumes no obligation to update any forward-looking statements or information, which speak as of their respective dates. The Company’s non-GAAP measures exclude charges related to stock-based compensation, amortization of acquired intangible assets and inventory step-up, impairment charges, restructuring charges and exit costs, provisions for dispute resolutions, merger and acquisition and related integration costs, certain income tax benefits and credits, certain warranty charges, net change in the fair value of contingent consideration, the write-down of deferred revenue under business combination accounting, and related income tax effects on certain excluded items. The Company excludes these items primarily because they are significant special expense and gain estimates, which management separates for consideration when evaluating and managing business operations. The Company’s management uses non-GAAP net income and non-GAAP earnings per share to evaluate its current operating results and financial results and to compare them against historical financial results.Additionally, we disclose below the non-GAAP measure of free cash flow, which is derived from our net cash provided (used) by operations, less purchases of fixed assets and IP, plus proceeds from the sale of IP. Management believes these non-GAAP measures are useful to investors because they are frequently used by securities analysts, investors and other interested parties in evaluating the Company and provides further clarity on its profitability. In addition, the Company believes that providing investors with these non-GAAP measurements enhances their ability to compare the Company’s business against that of its many competitors who employ and disclose similar non-GAAP measures.This financial measure may be different from non-GAAP methods of accounting and reporting used by the Company’s competitors to the extent their non-GAAP measures include or exclude other items.The presentation of this additional information should not be considered a substitute for net income or net income per diluted share or other measures prepared in accordance with GAAP. EXAR CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) THREE MONTHS ENDED NINE MONTHS ENDED DECEMBER 28, SEPTEMBER 28, DECEMBER 29, DECEMBER 28, DECEMBER 29, Net sales $ 35,919 $ 34,369 $ 21,846 $ 91,986 $ 70,682 Net sales, related party 8,396 8,790 8,844 26,207 26,653 Total net sales 44,315 43,159 30,690 118,193 97,335 Cost of sales: Cost of sales (1) 20,113 19,747 12,393 52,127 36,576 Cost of sales, related party 3,099 3,471 3,556 10,408 11,619 Amortization of purchased intangible assets and inventory step-up cost 2,533 3,137 1,898 9,215 5,346 Restructuring charges and exit costs 2,052 4,305 17 6,384 122 Impairment of Intangibles - 8,367 - 8,367 - Warranty Reserve ) - - ) 1,440 Total cost of sales 27,425 39,027 17,864 86,215 55,103 Gross profit 16,890 4,132 12,826 31,978 42,232 Operating expenses: Research and development (2) 10,035 10,369 6,929 28,647 20,245 Selling, general and administrative (3) 11,793 11,597 8,829 33,467 25,559 Impairment of Intangibles - 3,917 - 3,917 - Merger and acquisition costs 179 2,726 257 6,955 866 Restructuring charges and exit costs 1,418 2,265 74 4,052 1,389 Net change in fair value of contingent consideration - ) 58 ) ) Total operating expenses 23,425 26,962 16,147 72,695 45,622 Loss from operations ) Other income and expense, net: Interest income and other, net 53 177 321 520 980 Interest expense ) Total other income and expense, net 7 ) 282 ) 863 Loss before income taxes ) Provision for (benefit from) income taxes 71 107 ) 870 ) Net income (loss) before noncontrolling interests ) 5,654 Net income (loss) attributable to noncontrolling interests - 98 - ) - Net income (loss) attributable to Exar $ ) $ ) $ ) $ ) $ 5,654 Net income (loss) per share: Basic $ ) $ ) $ ) $ ) $ 0.12 Diluted $ ) $ ) $ ) $ ) $ 0.12 Shares used in the computation of net income (loss) per share: Basic 47,119 47,139 47,529 47,165 47,277 Diluted 47,119 47,139 47,529 47,165 48,815 Stock based compensation included in Cost of sales $ 496 $ 227 $ 165 $ 983 $ 519 Stock based compensation included in R&D 442 870 566 2,124 1,395 Stock based compensation included in SG&A 3,284 2,503 1,826 7,842 5,353 EXAR CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) DECEMBER 28, SEPTEMBER 28, MARCH 30, ASSETS Current assets: Cash and cash equivalents $ 52,622 $ 78,377 $ 14,614 Restricted cash - 26,000 - Short-term marketable securities - - 152,420 Accounts receivable, net 28,688 25,828 15,023 Accounts receivable, net related party 865 2,108 3,309 Inventories 33,066 31,223 28,982 Other current assets 5,487 5,323 3,549 Total current assets 120,728 168,859 217,897 Property, plant and equipment, net 20,673 17,212 21,280 Goodwill 44,871 45,106 30,410 Intangible assets, net 89,888 93,136 31,390 Other non-current assets 1,306 1,408 1,240 Total assets $ 277,466 $ 325,721 $ 302,217 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 17,504 $ 17,737 $ 15,488 Accrued compensation and related benefits 6,283 5,175 4,174 Deferred income and allowances on sales to distributors 3,585 4,052 1,765 Deferred income and allowances on sales to distributors, related party 8,110 10,342 9,349 Short-term debt financing - 26,000 - Liability for acquisition of non-controlling interest - 18,883 - Other current liabilities 14,387 14,798 11,370 Total current liabilities 49,869 96,987 42,146 Long-term lease financing obligations 1,479 19 70 Other non-current obligations 5,405 5,476 6,626 Total liabilities 56,753 102,482 48,842 Stockholders' equity 220,713 223,239 253,375 Total liabilities and stockholders' equity $ 277,466 $ 325,721 $ 302,217 EXAR CORPORATION AND SUBSIDIARIES SUPPLEMENTAL RECONCILIATION OF GAAP TO NON-GAAP RESULTS (In thousands, except per share amounts) (Unaudited) THREE MONTHS ENDED NINE MONTHS ENDED DECEMBER 28, SEPTEMBER 28, DECEMBER 29, DECEMBER 28, DECEMBER 29, GAAP net sales $ 44,315 $ 43,159 $ 30,690 $ 118,193 $ 97,335 Deferred revenue write-down - 163 $ - 2,071 - Non-GAAP net sales $ 44,315 $ 43,322 $ 30,690 $ 120,264 $ 97,335 GAAP gross profit $ 16,890 $ 4,132 $ 12,826 $ 31,978 $ 42,232 GAAP gross margin % Stock-based compensation 496 227 165 983 519 Amortization of purchased intangible assets and inventory step-up 2,533 3,137 1,898 9,215 5,346 Warranty Reserve - 1,440 Deferred revenue write-down and associated costs - 115 - 1,059 - Impairment of Intangibles - 8,367 - 8,367 - Restructuring charges and exit costs 2,052 4,305 17 6,384 122 Non-GAAP gross profit $ 21,971 $ 20,283 $ 14,906 $ 57,986 $ 49,659 Non-GAAP gross margin % GAAP operating expenses $ 23,425 $ 26,962 $ 16,147 $ 72,695 $ 45,622 Stock-based compensation - R&D 442 870 566 2,124 1,395 Stock-based compensation - SG&A 3,284 2,503 1,826 7,842 5,353 Amortization of purchased intangible assets, technology license and inventory step-up 1,699 796 208 2,908 562 Impairment of Intangibles - 3,917 - 3,917 - Restructuring charges and exit costs, net 1,418 2,265 74 4,052 1,389 Merger and acquisition costs 179 2,726 257 6,955 866 Net change in fair value of contingent consideration - ) 58 ) ) Non-GAAP operating expenses $ 16,403 $ 17,797 $ 13,158 $ 49,240 $ 38,494 GAAP operating income (loss) $ ) $ ) $ ) $ ) $ ) Stock-based compensation 4,222 3,600 2,557 10,949 7,267 Amortization of purchased intangible assets, technology license and inventory step-up 4,232 3,933 2,106 12,123 5,908 Warranty Reserve - 1,440 Deferred revenue write-down and associated costs - 115 - 1,059 - Impairment of Intangibles - 12,284 - 12,284 - Restructuring charges and exit costs 3,470 6,570 91 10,436 1,511 Merger and acquisition costs 179 2,726 257 6,955 866 Net change in fair value of contingent consideration - ) 58 ) ) Non-GAAP operating income $ 5,568 $ 2,486 $ 1,748 $ 8,746 $ 11,165 GAAP net income (loss) $ ) $ ) $ ) $ ) $ 5,654 Stock-based compensation 4,222 3,600 2,557 10,949 7,267 Amortization of purchased intangible assets, technology license and inventory step-up 4,232 3,933 2,106 12,123 5,908 Warranty Reserve - 1,440 Deferred revenue write-down and associated costs - 115 - 1,059 - Impairment Charges 28 12,284 - 12,312 - Restructuring charges, exit costs 3,470 6,570 91 10,436 1,511 Merger and acquisition costs 189 3,181 257 7,867 866 Net change in fair value of contingent consideration - ) 58 ) ) Net income attributable to nocontrolling interest - 98 - ) - Income tax effects ) ) ) 461 ) Non-GAAP net income attribute to Exar $ 5,415 $ 2,496 $ 1,977 $ 8,771 $ 11,909 GAAP net income (loss) per share Basic $ ) $ ) $ ) $ ) $ 0.12 Diluted $ ) $ ) $ ) $ ) $ 0.12 Non-GAAP net income (loss) per share Basic $ 0.11 $ 0.05 $ 0.04 $ 0.19 $ 0.25 Diluted $ 0.11 $ 0.05 $ 0.04 $ 0.18 $ 0.24 Shares used in the computation of Non-GAAP net income (loss) per share Basic 47,119 47,139 47,529 47,165 47,277 Diluted 49,180 49,520 50,400 49,646 50,096 Net cash provided (used) by operations $ ) $ ) $ ) $ ) $ ) Less purchases of fixed assets and IP ) Add proceeds from sale of IP - 125 Free cash flow $ ) $ ) $ ) $ ) $ ) # # #
